Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are as follows: 
US 2003/0129379 to Yao et al. (hereinafter “Yao”)
US 2010/0303520 to Miyauchi et al. (hereinafter “Miyauchi”)
US 2015/0104626 to Tomita et al. (hereinafter “Tomita”)
WO 2016/163244 or US 2018/0094603 to Taguchi et al. (hereinafter “Taguchi”).  

Yao discloses a composite material comprising multiple layers constructed in the following order: a metal substrate 5, an adhesive layer 6, a porous polyimide layer 1, a dense polyimide layer 4, and a circuit layer 7 as shown in figure 6.  
The porous polyimide layer has continuous pores with a porosity of from 30 to 80% and a thickness of 85 µm (paragraphs 88 and 180).  
Accordingly, Yao teaches away from a composite material where a porous polyimide has a plurality of closed pores.  

Miyauchi discloses a lamination film comprising a substrate 105, an elastic layer 104, a porous resin layer 103, and a releasing layer 101 as shown in figure 1. 
The porous resin layer is made of polyimide resin, having a thermal conductivity of 0.03 to 0.1 W/mK and a porosity of not less than 80% (paragraphs 45-47).  
The releasing layer is made of a fluororesin, having a thickness of 1 to 10 µm (paragraphs 73 and 74).  The releasing layer provides close pores between the porous resin layer and the releasing layer (figures 1 and 10). The lamination film has a surface roughness Rz of 0.5 µm (paragraph 201).  
Miyachi requires the releasing layer made of a fluororesin which can prevent a molten toner from adhering to a fixing belt so as to achieve a high-quality image (paragraph 73).  A person of ordinary skill in the art would not have been motivated to substitute or add polyimide or polyamide to the releasing layer because the substitution or addition would jeopardize the releasing function of the fluororesin.  

Tomita discloses that a heat insulating structure for an internal combustion engine comprises an aluminum alloy substrate and a heat insulting film provided on the substrate (paragraph 81).  
The heat insulating film comprises a matrix material and plurality of porous plate-shaped fillers dispersed therein (figure 3).  The matrix material comprises silicone resin, polyamide resin or polyimide resin (paragraph 40).  The porous plate-shaped fillers are arranged in a layered state in the matrix material (paragraph 39).  The porous plate-shaped fillers comprise nanopores with an average pore size ranging from 10 to 500 nm (paragraph 23).  The nanopores read on the claimed pores.  The heat insulating film has a thickness, thermal conductivity and heat capacity within the claimed ranges (table 2).  
A dense surface layer is further provided on the heat insulating film and has a porosity of 0.01 to 3% or less and a thickness of 10 nm to 100 µm (paragraphs 60 and 66).  
The nanopores in the plate-shaped fillers have an average pore size ranging from 10 to 500 nm (paragraph 23).  This is way below the claimed range of 3 to 200 microns.  There is no motivation or guidance to increase the diameter of the nanopores disclosed Tomita up to the range of from 3 to 200 microns.  

Taguchi discloses a vehicle mechanical component comprising an aluminum alloy substrate, a first heat insulating layer, a second heat insulating layer and a protective layer (figure 2 and paragraphs 79-82).  The first heat insulating layer comprises a polyimide resin and hollow particles dispersed therein (paragraph 80).  The second heat insulating layer comprises silicic acid and hollow particles dispersed therein (paragraph 81).  The protective layer is made of an inorganic compound and inorganic particles dispersed therein (paragraph 82). 
Taguchi fails to teach a vehicle mechanical component where a second heat insulating layer comprises a polyimide, a polyamide or a polyamide-imide.  

Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a heat shield component with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788